Exhibit 10.1

 

 

 

 

 

 

 

 

Amendment No.

5983.A.016

Between

AT&T Services, Inc.

And

MobileIron, Inc.

 

 

 







 

 

 

AMENDMENT NO. 16 TO

AGREEMENT NO. 5983.C

 

 

After all Parties have  signed,  this  Amendment is made effective  as of the
last date signed by a Party ("Effective Date")  and is between  MobileIron,
 Inc., a  Delaware  corporation ("Supplier"),  and AT&T Services,  Inc., a
 Delaware  corporation ("AT&T "),  each  of  which may be referred to  in the
singular as a  "  Party" or  in the plural as the "Parties".

 

WITNESSETH

 

WHE REAS,  Supplier and AT&T entered into Agreement No. 20100106.054.C
(subsequently renumbered as 5983.C) on April 22,  2010 (as subsequently
 amended,  the "Agreement");

 

WHE REAS,  Supplier  and AT&T desire to amend the  Agreement as
hereinafter set forth

 

NOW, THEREFORE,  in cons ide ration  of the  premises and the covenants
 hereinafter contained, the Parties  hereto agree as follows:

 

1. Section 3.11, titled "Duration of Agreement," is hereby  deleted in its
entirety and replaced with a new Section bearing the same title, as follows:

 

3.11



Duration of Agreement

a.



This Agreement commences as of the Effective Date  and will continue  in effect
for a term expiring May 01, 2022 unless  it is Cancelled  or Terminated before
 that date.

 

b.



Any Order in effect  on the date  when  this Agreement expires or  is
 Terminated  or Cancelled will continue in effect until such  Order either (i)
expires by  its  own terms  or (ii)  is  separately  Terminated or Cancelled,
 prior to its  own expiration,  as provided  in this  Agreement. The terms  and
conditions  of this  Agreement shall continue  to apply  to such  Order as if
this Agreement were still in effect.

 

The terms and conditions  of the Agreement in all other respects remain
unmodified and in  full force and effect.

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document,  (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
 same  extent as that of an original signature. This  Amendment ma y  be
executed in multiple counterparts,  each of which shall be  deemed to constitute
an original but all of which  together shall constitute only  one document.

 

 

IN WITNESS WHEREOF,  the Parties  have caused  this Amendment to the
 Agreement to be executed,  as of the Effective Date.

 

 

 

 

 

 

 
 
 
 

 

 

 

MobileIron, Inc.

AT&T Services, Inc.

/s/Drew Hallin

/s/ Bhaskar Chundru

Printed Name: Drew Hallin:

Printed  Name: Bhaskar Chundru

Title: Vice President, Legal

Title: Senior Sourcing Manager

Date: April 3, 2019

Date: April 3, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

